            Case 3:18-cr-00465-MMC Document 31-1 Filed 01/30/19 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 JOHN H. HEMANN (CABN 165823)
   SHIAO C. LEE (CABN 257413)
 5 Assistant United States Attorneys

 6          450 Golden Gate Avenue, 9th Floor
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-6924
            FAX: (415) 436-7234
 8          John.hemann@usdoj.gov
            Shiao.lee@usdoj.gov
 9
10 Attorneys for United States of America

11
                                     UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,           )              CASE NO. CR 18-465 MMC
                                         )
16         Plaintiff,                    )              DECLARATION OF SHIAO LEE IN SUPPORT OF
                                         )              UNITED STATES’ RESPONSE TO JINHUA’S
17      v.                               )              MOTION FOR A BILL OF PARTICULARS
                                         )
18   UNITED MICROELECTONICS              )              Date: February 6, 2019
     CORPORATION, INC.; FUJIAN JINHUA    )              Time: 2:15 p.m.
19   INTEGRATED CIRCUIT, CO., LTD.; CHEN )
     ZHENGKUN, a.k.a. STEPHEN CHEN; HE   )
20   JIANTING, a.k.a. J.T. HO; and WANG  )
     YUNGMING, a.k.a. KENNY WANG.        )
21                                       )
                                         )
22         Defendants.                   )

23          I, Shiao Lee, declare as follows:

24 1. I am one of the Assistant United States Attorneys assigned to the prosecution of the above-captioned

25      case.

26 2. I am knowledgeable about the government’s production of discovery to Fujian Jinhua Integrated
27      Circuit Co. Ltd. (“Jinhua”). I have also reviewed the record of discovery production that has been

28
     DECLARATION OF SHIAO LEE                       1
     CR 18-465 MMC

30
              Case 3:18-cr-00465-MMC Document 31-1 Filed 01/30/19 Page 2 of 3




 1        maintained by my office.

 2 3. The government has produced a preliminary amount of discovery to Jinhua.

 3 4. On January 11, 2019, the government produced approximately 629 pages of discovery, which

 4        included:

 5              31 interview transcripts;
 6              Instant messaging communications between defendants J.T. Ho and Kenny Wang;
 7              A transcript of the Taiwan Ministry of Justice’s surveillance of Kenny Wang’s telephone;
 8              A letter and Confidentiality and Intellectual Property Agreement between J.T. Ho and
 9               Micron Memory Taiwan;

10              Micron emails related to Kenny Wang;
11              A Micron summary forensic report of Kenny Wang’s company laptop with attachments;
12              Documentation related to the recruiting event that took place in October 2016 in the Northern
13               District of California, including a video file, still photographs, FBI 302 report, Micron report,

14               and PDF scans of brochures and business cards obtained at the event; and

15              Open source articles.
16 5. The government intends to produce additional discovery in its possession after a protective order is

17        entered. The additional discovery will include, but is not limited to, additional interview transcripts;

18        over 100 hours of audio and video recordings from interviews; a copy of materials submitted to the

19        Taiwan Ministry of Economics by United Microelectronics Corporation Inc. (“UMC”) for its

20        Technical Collaboration with Jinhua; additional attachments and records obtained from Taiwan

21        authorities; results from search warrants, results from 2703(d) orders; FBI 302 reports; a list of over

22        250,000 file names referencing files located on devices seized by the Taiwan Ministry of Justice

23        Investigation Bureau; documents obtained from Micron Technology, Inc.; documents obtained from

24        LAM Research; and the results of email subscriber records requests from internet service providers.

25   //

26 //
27 //

28
     DECLARATION OF SHIAO LEE                           2
     CR 18-465 MMC

30
             Case 3:18-cr-00465-MMC Document 31-1 Filed 01/30/19 Page 3 of 3




 1          I declare under penalty of perjury that the foregoing is true to the best of my knowledge and

 2 recollection. Executed this 30th day of January 2019 at San Francisco, California.

 3
                                                                  /s/
 4                                                         SHIAO C. LEE
                                                           Assistant United States Attorney
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     DECLARATION OF SHIAO LEE                          3
     CR 18-465 MMC

30
